Citation Nr: 1031981	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, § 1151, for blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez


INTRODUCTION

The appellant had active service from December 1953 to December 
1956.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

A videoconference hearing in front of the undersigned Acting 
Veterans Law Judge was held in October 2006.  A transcript of the 
hearing has been associated with the claim file.

In August 2009, the Board remanded the claim for further 
development.  The requested development has been completed and 
the claim is ready for review.  


FINDINGS OF FACT

1.  In August 1998, the appellant was diagnosed with dry age-
related macular degeneration (AMD).

2.  The appellant's blindness was not proximately due to or the 
result of VA carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of VA 
in furnishing reasonable care, or to an event not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation for blindness under 
the provisions of 38 U.S.C.A. § 1151, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.361 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 
C.F.R. § 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The record shows that VA received a claim for compensation based 
on 38 U.S.C.A. § 1151 in May 2005.  In July 2005,  the RO sent 
the appellant a letter informing him that VA had a duty to notify 
and assist pursuant to VCAA, the evidence received or obtained, 
what the VA is responsible for getting, and what the VA will 
reasonably attempt to obtain on his behalf.  He was also informed 
of what the evidence must show in order to substantiate his 
claim.  The notice predated the rating decision.  The Board finds 
that the VCAA letter sent to the appellant in July 2005 
essentially complied with statutory notice requirements as 
outlined above. VA notified the appellant of the evidence 
obtained, the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought.

Notice of the disability rating and effective date elements of 
his claim was not provided until the Supplemental Statement of 
the case of May 2010.  This was after the initial adjudication of 
the claim.  However, the untimely notice did not create any 
unfair prejudice because the preponderance of the evidence is 
against the claim.  Indeed, for this reason, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

VA has also satisfied its duty to assist the appellant under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA and private medical 
records have been associated with the claims folder.  The 
appellant was afforded multiple VA examinations.  The same were 
adequate in that they considered the claim file, the appellant's 
medical history, provided factual findings and provided opinions 
with full rationales.  The adequacy of the examinations has not 
been challenged by either the appellant or his attorney.  
Moreover, the appellant was given the opportunity to testify at a 
videoconference hearing.  

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

The appellant contends that he is entitled to compensation under 
38 U.S.C.A. § 1151 for blindness, claimed as due to VA's lack of 
proper care/negligence in providing treatment for his age-related 
dry macular degeneration (dry AMD/ARMD).  He specifically 
contends that the VA failed to provide laser treatment which 
would have arrested the disease and prevented his vision loss.  
Alternatively, he argues that he would have sought treatment 
elsewhere if he had been given a clear and correct diagnosis by 
the VA earlier.

The law provides that compensation may be paid for a qualifying 
additional disability or qualifying death, not the result of the 
veteran's willful misconduct, caused by VA hospital care, medical 
or surgical treatment, or examination furnished the veteran when 
the proximate cause of the disability or death was: (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or other instances of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (b) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.

VA regulations codifying the requirements for claims requesting 
benefits under 38 U.S.C.A. § 1151 (a) filed on or after October 
1, 1997, became effective September 2, 2004.  A review of the 
record reveals that the appellant's claim for compensation 
benefits was received in March 2002.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) 
for claims received by VA on or after October 1, 1997, as in this 
case, for additional disability or death due to hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, what is required is actual causation, 
not the result of continuance or the natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  The additional disability or 
death must not have been due to the failure to follow medical 
instructions.  38 C.F.R. § 3.361.

It must be shown that the hospital care, medical or surgical 
treatment, or information caused the veteran's additional 
disability or death and that (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's, or in 
appropriate cases, the veteran's representative's informed 
consent.  To establish the proximate cause of an additional 
disability or death, it must be shown that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or several instances involved in VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination. Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable in each claim is to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32, 38 C.F.R. § 3.361 (d).

The Board concludes that the preponderance of the evidence is 
against a finding that the appellant's blindness was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing treatment for his dry AMD or an event not reasonably 
foreseeable. 

A VA examination report of February 1988 shows that the 
appellant's eyes were noted to be normal.  

VA treatment records show that the appellant was first diagnosed 
by the VA with dry AMD in both eyes in August 1998.  At the time 
he was also diagnosed with mild cataracts in both eyes.  

Records of August 1999 show that the appellant reported he noted 
"wariness" in straight lines for 6 to 8 months in both eyes.  A 
dilated fundus examination (DFE) showed pigmented scattered 
drusen in both eyes.  There was atrophy of the retinal pigmented 
epithelium (RPE) in both eyes.  The impression was ARMD with 
Amsler grids and early cataracts bilaterally.  It was noted that 
the physician was to consult with retina to see if treatment was 
needed.  

Records of October 1999 from the appellant's primary care 
physician show that the physician noted that the appellant was 
having eye problems and was supposed to have laser surgery soon.  

In February 2000, DFE showed geographic RPE atrophy in both eyes.  
It was noted there was no choroidal neovascular membrane in 
either eye.  The impression was ARMD with a large scalloped area 
of atrophy bilaterally.  It was noted that the appellant's 
condition was discussed with Dr. M., and was noted that the 
geographical areas were less likely to become wet than the fine 
drusen.  He was to be followed up in 4 months and as occasion 
required (PRN) and that he would need a referral for another 
fluorescein again if there were dramatic changes in the future.  

Records of May 2000, show that DFE showed geographical RPE 
atrophy.  The impression was ARMD bilaterally and cataract 
bilaterally.  He would be followed up in a year and was to be 
followed with Amsler grid.  

Records of October 2001 note that Amsler grid showed the 
appellant was unable to see.  

Private treatment records of March 2002 show that his private 
ophthalmologist explained to the Veteran that he has cataracts in 
both eyes but that the main thing affecting his vision is macular 
degeneration.  His ophthalmologist explained that he has advanced 
macular degeneration and there is no treatment.  Macular photos 
were done that day.  He was to return for a retina check in three 
months.  

The appellant was afforded a VA eye examination in August 2002, 
at which time he was diagnosed with macular degeneration.

In a letter of April 2005, the Clinic Manager at the Central 
Arkansas Veterans healthcare System Ophthalmology clinic stated 
that the appellant had age related macular degeneration in both 
eyes and has had several photographs taken of each eye.  He also 
stated that he has had fluorescein angiography performed on 
several occasions to determine if he would need other forms of 
treatment such as laser.  He stated the appellant had photography 
done in August 1999 and May 2000 and that the Veteran had called 
with concerns about the photography.  The Clinic Manager 
explained that fundus photography and fluorescein angiography are 
both useful diagnostic tools in following and treating 
complications associated with macular degeneration.  

In November 2005, the appellant was afforded a subsequent VA 
examination; although the examiner did not review the appellant's 
claims file, he opined that the macular degeneration was an age-
related problem and that there was no evidence or reason to think 
that there was any carelessness or negligence or lack of proper 
skill in judgment or treatment of the condition.  He noted that 
the condition is very difficult to manage and that medical 
professionals did not have that much to offer the patient.  

In May 2006, after reviewing the claims files, the examiner 
reiterated that the appellant's progression of macular 
degeneration was treated appropriately and properly by the VA and 
that there was no evidence of any neglect or delay in treatment.

At an October 2006 videoconference hearing, the appellant 
testified that he first visited the VA eye clinic at the Central 
Arkansas Veterans Healthcare System -- John L. McClellan Memorial 
Veterans Hospital in Little Rock, Arkansas, in October 1998, at 
which time he was instructed to come back in October 1999.  By 
February 2000, his eyesight had deteriorated to the point where 
corrective laser surgery was recommended, but he was informed 
that he would not have the surgery at that time.  He was 
diagnosed with cataracts at that time, and claims that he was not 
informed of a diagnosis of macular degeneration until at least 
October 2001, at which time he was informed that the condition 
was too advanced to treat.

The appellant was afforded another VA examination in January 
2009.  The examiner noted diagnoses of dry type macular 
degeneration and cataracts.  He noted he reviewed the claim file.  
He explained that the appellant was diagnosed with "early 
changes of dry macular degeneration" in 1998 (emphasis in 
original).  He opined that it is more likely than not that this 
condition would worsen.  He further stated that since there was 
no neovascular membrane to treat with laser, it is not likely 
that his loss of vision was due to carelessness, lack of skill or 
error in judgment on the part of his physicians.  

Upon careful consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for benefits under the provisions of 38 U.S.C.A. § 1151.  The 
competent evidence of record shows that the appellant has no 
additional disability proximately due to carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instance of fault on the part of VA in diagnosing or treating the 
appellant for dry AMD, and his blindness is not the result of an 
event that was not reasonably foreseeable.  

Initially, the Board notes that the Board assigns greater 
probative value to the medical opinions of record than to the 
opinions of the appellant and his representative.  In some 
circumstance, lay evidence constitutes competent evidence to 
establish a medical fact, such as hearing loss or pain.  Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet.App. 398, 405 (1995).  However, here, the Board finds that 
the question of whether the appellant has additional disability 
in which the proximate cause was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing treatment or surgery, or due to 
an event not reasonably foreseeable is a complex medical issue 
that is beyond the realm of a layman's competence.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).

The competent evidence in this case shows that the appellant has 
blindness resulting from age-related dry macular degeneration.  
The medical opinion of January 2009 clearly states that the 
appellant was diagnosed with dry age-related macular degeneration 
in 1998 and that it was more likely than not that this condition 
would worsen.  Therefore, his resulting blindness is not 
reasonably unforeseeable.  

Regarding the appellant's allegations that laser treatment would 
have arrested his dry AMD and prevented his blindness, the Board 
finds this argument without merit.  Despite the appellant's 
assertions to the contrary, none of the medical opinions of 
record state that there was treatment available for his dry AMD 
or that laser treatment would have arrested his condition and 
prevented his blindness.  On the contrary, all of the medical 
opinions of record are in agreement and state that the 
appellant's dry AMD was not treatable.  Most recently, the VA 
examiner of January 2009 stated that there was no neovascular 
membrane to treat with laser in the appellant's case.  This is 
supported by the objective evidence of record.  Specifically, 
records of February 2000 noted there was no choratoid neovascular 
membrane in both eyes.  

Both the January 2009 and the November 2005 medical opinions 
suggest that the natural progress of the disease led to the 
Veteran's gradual deterioration in vision and that there were no 
treatment options available to the Veteran which would improve or 
reverse his vision loss.  Further, all the medical opinions of 
record indicate that the treatment VA provided was proper.  The 
applicable regulations state that "medical . . . treatment 
cannot cause the continuance or natural progress of a disease or 
injury for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress."  
38 C.F.R. § 3.361(c)(2) (2009).  

The Board acknowledges the appellant's argument that he was not 
given a clear and correct diagnosis by the VA until October 2001 
which made it too late for him to seek treatment elsewhere.  
However, the Board notes that the objective evidence of record 
does not support the appellant's allegations.  In this regard, 
the Board notes that the record reflects diagnoses of dry AMD as 
early as August 1998.  The records do not show that this was a 
questionable diagnosis, but rather it shows that it was a 
definite diagnosis.  The VA treatment records show that the 
appellant was consistently informed he would be followed up after 
either a specified period of time or as needed.  Moreover, in a 
letter of April 2005, the Clinic Manager of the Ophthalmology 
clinic at the Central Arkansas Veterans Healthcare System stated 
that the appellant had been provided with tests, including 
photography and fluorescein angiography, which are specific 
diagnostic tools in following and treating complications 
associated with AMD.  Furthermore, in the letter the Clinic 
Manager noted that the appellant had called with concerns about 
the photography being done in August 1999 and May 2000.  These 
statements and the treatment records show that the appellant had 
been conclusively diagnosed with AMD as early as 1998, was being 
followed up for the disability since then on a consistent basis, 
and was aware of the testing being done to follow up his 
condition.  As such, the Board finds his allegations that he was 
not informed of his diagnosis until October 2001, to not be 
credible.

In sum, the preponderance of the evidence is against the claim.  
The VA examiners concluded in November 2005, May 2006 and January 
2009 that there was no evidence or reason to think that there was 
any carelessness or negligence or lack of proper skill in 
judgment or treatment of the dry AMD.  There is no medical 
opinion of record which supports the claim.  Moreover, in January 
2009, the VA examiner opined that it was more likely than not 
that the appellant's condition would worsen.  As such, the Board 
finds that entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for blindness is not warranted.

As the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board sympathizes with the appellant and regrets that a more 
favorable decision could not be rendered on his behalf, but 
ultimately the Board is constrained by the evidence of record.


ORDER

Compensation under 38 U.S.C.A. § 1151 for blindness is denied.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


